STEINBERG, Judge,
concurring:
The appellant contends that he has a right to have this Court address a legal argument that he made in his brief and reply brief, that the Secretary ignores in his response, that is not frivolous, and that could be outcome determinative with respect to his claim for a rating higher than 20% for bilateral vision impairment. The appellant poses the issues presented in his motion for an en banc decision as follows:
First, are veterans entitled to obtain a decision of this Court on a point clearly within the Court’s jurisdiction to decide, clearly delineated in the record, and squarely presented in the briefs before this Court, involving an illegal application of the Secretary of Veterans Affairs’ (hereinafter “Secretary”) disability rating regulations? Second, will this Court, by refusing to address appellant’s legal arguments, permit the Secretary to violate with impunity his own duly promulgated rating regulations by deducting from a *115service-connected disability rating a pre-service “disability” to which no rating at all can be assigned under those regulation?
Motion for Full Court Decision, at 1-2. As to the first issue, above, although I agree with the appellant here that this Court should address the potentially dispositive legal argument that he has presented here, I do not agree that he has a right to such a decision by the Court.
As to the second issue, above, although it might have been appropriate for the Court to remand for the Board of Veterans’ Appeals to provide an adequate statement of reasons or bases to support its decision to deduct 10% (based on a preexisting vision disability) from the appellant’s current 30% defective-vision rating, the Court did not do that. Instead, the Court tells the appellant (by way of throwaway sentences in the instant en bane order and in the panel order denying his motion for a panel decision) that if he is not satisfied with the outcome on remand when he presents this argument again to the BVA and probably a Department of Veterans Affairs regional office, he must appeal again to this Court. I cannot find justification for the Court’s having ducked this issue repeatedly. It appears to me to be a question of law whether under 38 C.F.R. §§ 4.22, 4.83a, and 4.84a (1998) a deduction can be made for a preexisting vision defect if one eye was evaluated as 20/20 upon entry into service. However, despite his arguments, I do not believe there is any dispositive case-law clearly requiring a ruling in his favor on this point.
The pro bono attorney for this appellant has done everything he could, in representation of his client, to secure a decision from this Court on a potentially dispositive legal issue, and the appellant may be seriously prejudiced by the delay that will inevitably ensue until he secures a dispositive resolution of this question. Nonetheless, for the reasons’ set forth above, I do not believe that this case meets the ordinary criteria for an en bane decision or is so extraordinary as to warrant one. See U.S. Vet.App. R. 35(c) (“Ordinarily[, a motion for full Court decision] ... will not be granted unless such action is necessary to secure or maintain uniformity of the Court’s decisions or to resolve a question of exceptional importance.”); see also U.S. Vet.App. R. 35(e)(2).